 

Exhibit 10.3

 

[tex10-3logo.jpg]

 

February 29, 2016

 

STRICTLY CONFIDENTIAL

 

Northwest Biotherapeutics, Inc.

4800 Montgomery Lane, Suite 800

Bethesda, MD 20814

Attn: Linda Powers, Chief Executive Officer

 

Dear Ms. Powers:

 

This letter agreement (this “Agreement”) constitutes the agreement between
Northwest Biotherapeutics, Inc. (the “Company”) and H.C. Wainwright & Co., LLC
(“HCW”) that HCW shall serve as the exclusive (i) placement agent for the
Company in the U.S. (“Direct Placement”) on a reasonable best efforts basis or
(ii) underwriter for the Company in the U.S., on a firm commitment basis
(“Underwritten Placement”), in connection with the proposed transaction, or
series of transactions, to occur during the term of this Agreement (each, a
“Placement”). The Placement shall consist of registered or unregistered
securities (the “Securities”) of the Company, which Securities may include one
or any combination of the following: shares of common stock, par value $0.001
per share (the “Common Stock”), warrants to purchase shares of Common Stock
(“Warrants”) or securities of the Company convertible into shares of Common
Stock of the Company (“Convertible Securities”). The terms of such Placement and
the Securities issued in connection therewith shall be mutually agreed upon by
the Company, HCW and, if a Direct Placement, the purchasers (each, a “Purchaser”
and collectively, the “Purchasers”) and nothing herein implies that HCW would
have the power or authority to bind the Company or any Purchaser, and the
Company shall not, and nothing herein implies that the Company shall, have an
obligation to issue any Securities or complete a Direct Placement. This
Agreement and the documents executed and delivered by the Company and the
Purchasers in connection with a Placement shall be collectively referred to
herein as the “Transaction Documents.” The date of a closing of a Placement
(including any subsequent closings that occur pursuant to a Placement, whether
at the discretion of the Company, the Purchasers (through additional investment
rights or otherwise), milestones or otherwise) shall be referred to herein as a
“Closing Date.” The Company expressly acknowledges and agrees that the execution
of this Agreement does not constitute a commitment by HCW or any Purchaser to
purchase the Securities and does not ensure the successful placement of the
Securities or any portion thereof or the success of HCW with respect to securing
any other financing on behalf of the Company. In the event the Placement will
consist of unregistered securities of the Company Sections 2 and 3 (unless
otherwise indicated) of Annex A will apply in addition to the provisions set
forth herein and in the event that the Placement will consist of registered
securities of the Company, Sections 1, 2 and 3 of Annex A will apply in addition
to the provisions set forth herein.

 

In the event that a Placement is an Underwritten Placement, prior to the
commencement of the Underwritten Placement, the Company shall negotiate the
terms of an underwriting agreement with HCW containing such terms, covenants,
conditions, representations, warranties, and providing for the delivery of legal
opinions, comfort letters and officer’s certificates, all in form and substance
satisfactory to HCW and its counsel and the Company.

 

430 Park Avenue | New York, New York 10022 | 212.356.0500 | www.hcwco.com

Member: FINRA/SIPC

 

 

 

 

In the event that a Placement is a Direct Placement, the sale of Securities to
any Purchaser will be evidenced by a purchase agreement (“Purchase Agreement”)
between the Company and such Purchaser, if required by the Purchaser, in a form
reasonably satisfactory to the Company and HCW. Prior to the signing of any
Purchase Agreement, officers of the Company with responsibility for financial
affairs will be available to answer inquiries from prospective Purchasers.

 

Notwithstanding anything herein to the contrary, in the event that HCW
determines that any of the terms provided for hereunder shall not comply with a
FINRA rule, including but not limited to FINRA Rule 5110, then the Company shall
agree to amend this Agreement in writing upon the request of HCW to comply with
any such rules; provided that any such amendments shall not provide for terms
that are less favorable to the Company.

 

Before contacting any potential investor and/or lender, HCW shall propose to the
Company in writing each party it intends to approach, and the Company shall
reply in writing approving or disapproving any such contact prior to such
contact being initiated by HCW. Any parties disapproved by the Company will not
be approached by HCW.

 

A.           Fees. In connection with the Services described above, the Company
shall pay to HCW the following compensation:

 

1.          HCW’s Fee. The Company shall pay to HCW a cash placement fee (the
“HCW’s Fee”) on each Closing Date equal to 7% of the aggregate purchase price
paid by each purchaser of Securities that are placed in a Placement on such
Closing Date during the Term and, in the event there is an “oversubscription
option” or “greenshoe” or short-term warrant granted to the investors, on the
purchase or exercise price paid by each holder of such oversubscription option
or greeshoes or short-term warrant if and when exercised (whether or not such
exercise occurs during the Term). Notwithstanding anything herein to the
contrary, compensation payable or issuable as a result of the exercise of an
“oversubscription option” or “greenshoe” or short-term warrant shall be required
only if and when exercised, not on the closing of the Placement. Other than
through an Underwritten Placement, HCW’s Fee shall be paid at each closing of
the Placement (each, a “Closing”) through a third party escrow agent from the
gross proceeds of the Securities sold.

 

2.          Warrants.  As additional compensation for the services performed
hereunder, the Company shall issue to HCW or its designees at each Closing,
warrants (the “HCW Warrants”) to purchase that number of shares of common stock
of the Company (“Shares”) equal to 5% of the aggregate number of Shares placed
in the Placement (or, if Convertible Securities, shares of Common Stock
underlying any Convertible Securities sold in the Placement to such Purchasers,
but excluding shares of Common Stock issuable upon the exercise of any Warrants
issued to Purchasers in the Placement) and, in the event there is an
“oversubscription option” or “greenshoe” or short-term warrant granted to the
investors, if and when such rights are exercised by the holders, on the shares
issued to each holder in such oversubscription option or greeshoes or short-term
warrant (whether or not such exercise occurs during the Term). Notwithstanding
anything herein to the contrary, compensation payable or issuable as a result of
the exercise of an “oversubscription option” or “greenshoe” or short-term
warrant shall be required only if and when exercised, not on the closing of the
Placement. The HCW Warrants shall have the same terms as the warrants issued to
the Purchasers in the Placement, if any, except that the exercise price shall be
125% of the offering price per share and they shall have an exercise period of
five years from issuance except that if the offering is registered 5 years from
the effective date of the shelf registration statement referred to in Section
1.A of Annex A, attached hereto if applicable. If no warrants are issued to
Purchasers, the HCW Warrants shall be in a customary form reasonably acceptable
to HCW. If required by FINRA Rule 5110, the HCW Warrants shall not be
transferable for six months from the date of the Placement, and further, the
number of Shares underlying the HCW Warrants shall be reduced if necessary to
comply with FINRA rules or regulations.

 

430 Park Avenue | New York, New York 10022 | 212.356.0500 | www.hcwco.com

Member: FINRA/SIPC

 

 

 

 

3.          Expenses. The Company will pay to HCW at closing fifty thousand
dollars ($50,000) for all out of pocket fees and expenses incurred by HCW in
connection with this Transaction. Such expense payment, plus the additional
reimbursable amount payable by the Company pursuant to Section C below, shall
constitute the aggregate total of all expense payments or reimbursements under
this Agreement.

 

4.          Tail Fee. HCW shall be entitled to compensation under clauses (1)
and (2) hereunder, calculated in the manner set forth therein, with respect to
any public or private offering or other financing or capital-raising transaction
of any kind (“Tail Financing”) to the extent that such financing or capital is
provided to the Company by investors whom HCW first introduced to the Company
during the Term or who are listed on Annex B, if such Tail Financing is
consummated at any time within the 3-month period following the expiration or
termination of this Agreement.

 

B.           Term and Termination of Engagement. The term (the “Term”) of HCW’s
exclusive engagement will begin on the date hereof and end thirty (30) days
after the date hereof. Notwithstanding anything to the contrary contained
herein, the provisions concerning confidentiality, indemnification and
contribution contained herein and the Company’s obligations contained in Section
H hereof will survive any expiration or termination of this Agreement, and the
Company’s obligation to pay fees actually earned and payable and to reimburse
expenses actually incurred and reimbursable pursuant to Section A hereof, if
any, will survive any expiration or termination of this Agreement, as permitted
by FINRA Rule 5110(f)(2)(d). Upon any expiration or termination of this
Agreement, the Company's obligation to reimburse HCW for out of pocket
accountable expenses actually incurred by HCW and reimbursable upon closing of
the Placement pursuant to Section A or otherwise due under Section A hereof,
will be limited to the $50,000 provided in Section 3 above, and will survive any
expiration or termination of this Agreement, as permitted by FINRA Rule
5110(f)(2)(d).

 

C.           Settlement. If the Offering is settled in whole or in part via
delivery versus payment (“DVP”), HCW shall arrange for its clearing agent to
provide the funds to facilitate such settlement. The Company shall bear the cost
of the escrow agent and shall reimburse HCW for the actual out of pocket cost of
such clearing agent settlement and financing, if any, which such cost shall not
exceed six thousand dollars ($6,000).

 

D.           Use of Information. The Company will furnish HCW such written
information as HCW reasonably requests in connection with the performance of its
services hereunder. The Company understands, acknowledges and agrees that, in
performing its services hereunder, HCW will use and rely entirely upon such
information as well as publicly available information regarding the Company and
other potential parties to an Placement and that HCW does not assume
responsibility for independent verification of the accuracy or completeness of
any information, whether publicly available or otherwise furnished to it,
concerning the Company or otherwise relevant to an Placement, including, without
limitation, any financial information, forecasts or projections considered by
HCW in connection with the provision of its services.

 

430 Park Avenue | New York, New York 10022 | 212.356.0500 | www.hcwco.com

Member: FINRA/SIPC

 

 

 

 

E.           Confidentiality. In the event of the consummation or public
announcement of any Placement, HCW shall have the right to disclose its
participation in such Placement, including, without limitation, the placement at
its cost of “tombstone” advertisements in financial and other newspapers and
journals.

 

F.           Securities Matters. The Company shall be responsible for any and
all compliance with the securities laws applicable to it, including Regulation D
and the Securities Act of 1933, as amended (the “Securities Act”), and Rule 506
promulgated thereunder, and unless otherwise agreed in writing, all state
securities (“blue sky”) laws. HCW agrees to cooperate with counsel to the
Company in that regard.

 

G.           Company Acknowledgement. The Company acknowledges that the
Placement of convertible Securities may create significant risks, including the
risk that the Company may have insufficient cash resources and/or registered
shares to timely meet its payment and conversion obligations. The Company
further acknowledges that, depending on the number and price of new shares
issued, such transaction may result in substantial dilution which could
adversely affect the market price of the Company’s shares. The Company agrees
that it will perform and comply with the covenants and other obligations set
forth in the Transaction Documents and that HCW will be entitled to rely on the
representations, warranties, agreements and covenants of the Company contained
in such Transaction Documents as if such representations, warranties, agreements
and covenants were made directly to HCW by the Company hereunder.

 

H.           Indemnity.

 

1.          In connection with the Company’s engagement of HCW as placement
agent, the Company hereby agrees to indemnify and hold harmless HCW and its
affiliates, and the respective controlling persons, directors, officers,
members, shareholders, agents and employees of any of the foregoing
(collectively the “Indemnified Persons”), from and against any and all claims,
actions, suits, proceedings (including those of shareholders), damages,
liabilities and expenses incurred by any of them (including the reasonable fees
and expenses of counsel), as incurred, (collectively a “Claim”), that are (A)
related to or arise out of (i) any actions taken or omitted to be taken
(including any untrue statements made or any statements omitted to be made) by
the Company, or (ii) any actions taken or omitted to be taken by any Indemnified
Person in connection with the Company’s engagement of HCW, or (B) otherwise
relate to or arise out of HCW’s activities on the Company’s behalf under HCW’s
engagement, and the Company shall reimburse any Indemnified Person for all
expenses (including the reasonable fees and expenses of counsel) as incurred by
such Indemnified Person in connection with investigating, preparing or defending
any such claim, action, suit or proceeding, whether or not in connection with
pending or threatened litigation in which any Indemnified Person is a party. The
Company will not, however, be responsible for any Claim that is finally
judicially determined to have resulted from the gross negligence or willful
misconduct of any person seeking indemnification for such Claim. The Company
further agrees that no Indemnified Person shall have any liability to the
Company for or in connection with the Company’s engagement of HCW except for any
Claim incurred by the Company as a result of such Indemnified Person’s gross
negligence or willful misconduct.

 

430 Park Avenue | New York, New York 10022 | 212.356.0500 | www.hcwco.com

Member: FINRA/SIPC

 

 

 

 

2.          The Company further agrees that it will not, without the prior
written consent of HCW, settle, compromise or consent to the entry of any
judgment in any pending or threatened Claim in respect of which indemnification
may be sought hereunder (whether or not any Indemnified Person is an actual or
potential party to such Claim), unless such settlement, compromise or consent
includes an unconditional, irrevocable release of each Indemnified Person from
any and all liability arising out of such Claim.

 

3.          Promptly upon receipt by an Indemnified Person of notice of any
complaint or the assertion or institution of any Claim with respect to which
indemnification is being sought hereunder, such Indemnified Person shall notify
the Company in writing of such complaint or of such assertion or institution but
failure to so notify the Company shall not relieve the Company from any
obligation it may have hereunder, except and only to the extent such failure
results in the forfeiture by the Company of substantial rights and defenses. If
the Company so elects or is requested by such Indemnified Person, the Company
will assume the defense of such Claim, including the employment of counsel
reasonably satisfactory to such Indemnified Person and the payment of the fees
and expenses of such counsel. In the event, however, that legal counsel to such
Indemnified Person reasonably determines that having common counsel would
present such counsel with a conflict of interest or if the defendant in, or
target of, any such Claim, includes an Indemnified Person and the Company, and
legal counsel to such Indemnified Person reasonably concludes that there may be
legal defenses available to it or other Indemnified Persons different from or in
addition to those available to the Company, then such Indemnified Person may
employ its own separate counsel to represent or defend him, her or it in any
such Claim and the Company shall pay the reasonable fees and expenses of such
counsel. Notwithstanding anything herein to the contrary, if the Company fails
timely or diligently to defend, contest, or otherwise protect against any Claim,
the relevant Indemnified Party shall have the right, but not the obligation, to
defend, contest, compromise, settle, assert crossclaims, or counterclaims or
otherwise protect against the same, and shall be fully indemnified by the
Company therefor, including without limitation, for the reasonable fees and
expenses of its counsel and all amounts paid as a result of such Claim or the
compromise or settlement thereof. In addition, with respect to any Claim in
which the Company assumes the defense, the Indemnified Person shall have the
right to participate in such Claim and to retain his, her or its own counsel
therefor at his, her or its own expense.

 

4.          The Company agrees that if any indemnity sought by an Indemnified
Person hereunder is held by a court to be unavailable for any reason then
(whether or not HCW is the Indemnified Person), the Company and HCW shall
contribute to the Claim for which such indemnity is held unavailable in such
proportion as is appropriate to reflect the relative benefits to the Company, on
the one hand, and HCW on the other, in connection with HCW’s engagement referred
to above, subject to the limitation that in no event shall the amount of HCW’s
contribution to such Claim exceed the amount of fees actually received by HCW
from the Company pursuant to HCW’s engagement. The Company hereby agrees that
the relative benefits to the Company, on the one hand, and HCW on the other,
with respect to HCW’s engagement shall be deemed to be in the same proportion as
(a) the total value paid or proposed to be paid or received by the Company
pursuant to the Placement (whether or not consummated) for which HCW is engaged
to render services bears to (b) the fee paid or proposed to be paid to HCW in
connection with such engagement.

 

430 Park Avenue | New York, New York 10022 | 212.356.0500 | www.hcwco.com

Member: FINRA/SIPC

 

 

 

 

5.          The Company’s indemnity, reimbursement and contribution obligations
under this Agreement (a) shall be in addition to, and shall in no way limit or
otherwise adversely affect any rights that any Indemnified Party may have at law
or at equity and (b) shall be effective whether or not the Company is at fault
in any way.

 

I.           Limitation of Engagement to the Company. The Company acknowledges
that HCW has been retained only by the Company, that HCW is providing services
hereunder as an independent contractor (and not in any fiduciary or agency
capacity) and that the Company’s engagement of HCW is not deemed to be on behalf
of, and is not intended to confer rights upon, any shareholder, owner or partner
of the Company or any other person not a party hereto as against HCW or any of
its affiliates, or any of its or their respective officers, directors,
controlling persons (within the meaning of Section 15 of the Securities Act or
Section 20 of the Securities Exchange Act of 1934, as amended (the “Exchange
Act”)), employees or agents. Unless otherwise expressly agreed in writing by
HCW, no one other than the Company is authorized to rely upon this Agreement or
any other statements or conduct of HCW, and no one other than the Company is
intended to be a beneficiary of this Agreement. The Company acknowledges that
any recommendation or advice, written or oral, given by HCW to the Company in
connection with HCW’s engagement is intended solely for the benefit and use of
the Company’s management and directors in considering a possible Placement, and
any such recommendation or advice is not on behalf of, and shall not confer any
rights or remedies upon, any other person or be used or relied upon for any
other purpose. HCW shall not have the authority to make any commitment binding
on the Company. The Company, in its sole discretion, shall have the right to
reject any investor introduced to it by HCW.

 

J.           Limitation of HCW’s Liability to the Company. HCW and the Company
further agree that neither HCW nor any of its affiliates or any of its their
respective officers, directors, controlling persons (within the meaning of
Section 15 of the Securities Act or Section 20 of the Exchange Act), employees
or agents shall have any liability to the Company, its security holders or
creditors, or any person asserting claims on behalf of or in the right of the
Company (whether direct or indirect, in contract, tort, for an act of negligence
or otherwise) for any losses, fees, damages, liabilities, costs, expenses or
equitable relief arising out of or relating to this Agreement or the Services
rendered hereunder, except for losses, fees, damages, liabilities, costs or
expenses that arise out of or are based on any action of or failure to act by
HCW and that are finally judicially determined to have resulted solely from the
gross negligence or willful misconduct of HCW.

 

K.          Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of New York applicable to agreements made
and to be fully performed therein. Any disputes that arise under this Agreement,
even after the termination of this Agreement, will be heard only in the state or
federal courts located in the City of New York, State of New York. The parties
hereto expressly agree to submit themselves to the jurisdiction of the foregoing
courts in the City of New York, State of New York. The parties hereto expressly
waive any rights they may have to contest the jurisdiction, venue or authority
of any court sitting in the City and State of New York. In the event of the
bringing of any action, or suit by a party hereto against the other party
hereto, arising out of or relating to this Agreement, the party in whose favor
the final judgment or award shall be entered shall be entitled to have and
recover from the other party the costs and expenses incurred in connection
therewith, including its reasonable attorneys’ fees. Any rights to trial by jury
with respect to any such action, proceeding or suit are hereby waived by HCW and
the Company.

 

430 Park Avenue | New York, New York 10022 | 212.356.0500 | www.hcwco.com

Member: FINRA/SIPC

 

 

 

 

L.           Notices. All notices hereunder will be in writing and sent by
certified mail, hand delivery, overnight delivery or email, if sent to HCW, to
H.C. Wainwright & Co., LLC, at the address set forth on the first page hereof,
email to: notices@hcwco.com and if sent to the Company, to the address set forth
on the first page hereof, fax number 240-627-4121, Attention: Chief Executive
Officer. Notices shall be effective upon delivery.

 

M.         Miscellaneous. This Agreement shall not be modified or amended except
in writing signed by HCW and the Company. This Agreement shall be binding upon
and inure to the benefit of both HCW and the Company and their respective
assigns, successors, and legal representatives. This Agreement constitutes the
entire agreement of HCW and the Company with respect to this Placement and
supersedes any prior agreements with respect to the subject matter hereof. If
any provision of this Agreement is determined to be invalid or unenforceable in
any respect, such determination will not affect such provision in any other
respect, and the remainder of the Agreement shall remain in full force and
effect. This Agreement may be executed in counterparts (including facsimile
counterparts), each of which shall be deemed an original but all of which
together shall constitute one and the same instrument.

 

*********************

430 Park Avenue | New York, New York 10022 | 212.356.0500 | www.hcwco.com

Member: FINRA/SIPC

 

 

 

 

In acknowledgment that the foregoing correctly sets forth the understanding
reached by HCW and the Company, please sign in the space provided below,
whereupon this letter shall constitute a binding Agreement as of the date
indicated above.

 

  Very truly yours,       H.C. WAINWRIGHT & CO., LLC         By             
Name: Mark W. Viklund     Title: Chief Executive Officer

 

Accepted and Agreed:       Northwest Biotherapeutics, Inc.         By           
  Name: Linda Powers     Title: Chairman & Chief Executive Officer  

 

430 Park Avenue | New York, New York 10022 | 212.356.0500 | www.hcwco.com

Member: FINRA/SIPC

 

 

 

 

Annex A

 

SECTION 1. REGISTRATION STATEMENT

 

The Company represents and warrants to, and agrees with, the Placement Agent
that:

 

(A)         The Company has filed with the Securities and Exchange Commission
(the “Commission”) a registration statement on Form S-3 (Registration File No.
333-185898) under the Securities Act of 1933, as amended (the “Securities Act”),
which became effective on February 5, 2013, for the registration under the
Securities Act of the Shares. At the time of such filing, the Company met the
requirements of Form S-3 under the Securities Act. Such registration statement
meets the requirements set forth in Rule 415(a)(1)(x) under the Securities Act
and complies with said Rule. The Company will file with the Commission pursuant
to Rule 424(b) under the Securities Act, and the rules and regulations (the
“Rules and Regulations”) of the Commission promulgated thereunder, a supplement
to the form of prospectus included in such registration statement relating to
the placement of the Shares and the plan of distribution thereof and has advised
the Placement Agent of all further information (financial and other) with
respect to the Company required to be set forth therein. Such registration
statement, including the exhibits thereto, as amended at the date of this
Agreement, is hereinafter called the “Registration Statement”; such prospectus
in the form in which it appears in the Registration Statement is hereinafter
called the “Base Prospectus”; and the supplemented form of prospectus, in the
form in which it will be filed with the Commission pursuant to Rule 424(b)
(including the Base Prospectus as so supplemented) is hereinafter called the
“Prospectus Supplement.” Any reference in this Agreement to the Registration
Statement, the Base Prospectus or the Prospectus Supplement shall be deemed to
refer to and include the documents incorporated by reference therein (the
“Incorporated Documents”) pursuant to Item 12 of Form S-3 which were filed under
the Securities Exchange Act of 1934, as amended (the “Exchange Act”), on or
before the date of this Agreement, or the issue date of the Base Prospectus or
the Prospectus Supplement, as the case may be; and any reference in this
Agreement to the terms “amend,” “amendment” or “supplement” with respect to the
Registration Statement, the Base Prospectus or the Prospectus Supplement shall
be deemed to refer to and include the filing of any document under the Exchange
Act after the date of this Agreement, or the issue date of the Base Prospectus
or the Prospectus Supplement, as the case may be, deemed to be incorporated
therein by reference. All references in this Agreement to financial statements
and schedules and other information which is “contained,” “included,”
“described,” “referenced,” “set forth” or “stated” in the Registration
Statement, the Base Prospectus or the Prospectus Supplement (and all other
references of like import) shall be deemed to mean and include all such
financial statements and schedules and other information which is or is deemed
to be incorporated by reference in the Registration Statement, the Base
Prospectus or the Prospectus Supplement, as the case may be. No stop order
suspending the effectiveness of the Registration Statement or the use of the
Base Prospectus or the Prospectus Supplement has been issued, and no proceeding
for any such purpose is pending or has been initiated or, to the Company's
knowledge, is threatened by the Commission. For purposes of this Agreement,
“free writing prospectus” has the meaning set forth in Rule 405 under the
Securities Act and the “Time of Sale Prospectus” means the preliminary
prospectus, if any, together with the free writing prospectuses, if any, used in
connection with the Placement, including any documents incorporated by reference
therein.

 

430 Park Avenue | New York, New York 10022 | 212.356.0500 | www.hcwco.com

Member: FINRA/SIPC

 

 

 

 

(B)         The Registration Statement (and any further documents to be filed
with the Commission) contains all exhibits and schedules as required by the
Securities Act. Each of the Registration Statement and any post-effective
amendment thereto, at the time it became effective, complied in all material
respects with the Securities Act and the Exchange Act and the applicable Rules
and Regulations and did not and, as amended or supplemented, if applicable, will
not, contain any untrue statement of a material fact or omit to state a material
fact required to be stated therein or necessary to make the statements therein
not misleading. The Base Prospectus, the Time of Sale Prospectus, if any, and
the Prospectus Supplement, each as of its respective date, comply in all
material respects with the Securities Act and the Exchange Act and the
applicable Rules and Regulations. Each of the Base Prospectus, the Time of Sale
Prospectus, if any, and the Prospectus Supplement, as amended or supplemented,
did not and will not contain as of the date thereof any untrue statement of a
material fact or omit to state a material fact necessary in order to make the
statements therein, in light of the circumstances under which they were made,
not misleading. The Incorporated Documents, when they were filed with the
Commission, conformed in all material respects to the requirements of the
Exchange Act and the applicable Rules and Regulations, and none of such
documents, when they were filed with the Commission, contained any untrue
statement of a material fact or omitted to state a material fact necessary to
make the statements therein (with respect to Incorporated Documents incorporated
by reference in the Base Prospectus or Prospectus Supplement), in light of the
circumstances under which they were made not misleading; and any further
documents so filed and incorporated by reference in the Base Prospectus, the
Time of Sale Prospectus, if any, or Prospectus Supplement, when such documents
are filed with the Commission, will conform in all material respects to the
requirements of the Exchange Act and the applicable Rules and Regulations, as
applicable, and will not contain any untrue statement of a material fact or omit
to state a material fact necessary to make the statements therein, in light of
the circumstances under which they were made, not misleading. No post-effective
amendment to the Registration Statement reflecting any facts or events arising
after the date thereof which represent, individually or in the aggregate, a
fundamental change in the information set forth therein is required to be filed
with the Commission. There are no documents required to be filed with the
Commission in connection with the transaction contemplated hereby that (x) have
not been filed as required pursuant to the Securities Act or (y) will not be
filed within the requisite time period. There are no contracts or other
documents required to be described in the Base Prospectus, the Time of Sale
Prospectus, if any, or Prospectus Supplement, or to be filed as exhibits or
schedules to the Registration Statement, which have not been described or filed
as required.

 

(C)         The Company is eligible to use free writing prospectuses in
connection with the Placement pursuant to Rules 164 and 433 under the Securities
Act. Any free writing prospectus that the Company is required to file pursuant
to Rule 433(d) under the Securities Act has been, or will be, filed with the
Commission in accordance with the requirements of the Securities Act and the
applicable rules and regulations of the Commission thereunder. Each free writing
prospectus that the Company has filed, or is required to file, pursuant to Rule
433(d) under the Securities Act or that was prepared by or behalf of or used by
the Company complies or will comply in all material respects with the
requirements of the Securities Act and the applicable rules and regulations of
the Commission thereunder. The Company will not, without the prior consent of
the Placement Agent, prepare, use or refer to, any free writing prospectus.

 

(D)         The Company has delivered, or will as promptly as practicable
deliver, to the Placement Agent complete conformed copies of the Registration
Statement and of each consent and certificate of experts, as applicable, filed
as a part thereof, and conformed copies of the Registration Statement (without
exhibits), the Base Prospectus, the Time of Sale Prospectus, if any, and the
Prospectus Supplement, as amended or supplemented, in such quantities and at
such places as the Placement Agent reasonably requests. Neither the Company nor
any of its directors and officers has distributed and none of them will
distribute, prior to the Closing Date, any offering material in connection with
the offering and sale of the Shares other than the Base Prospectus, the Time of
Sale Prospectus, if any, the Prospectus Supplement, the Registration Statement,
copies of the documents incorporated by reference therein and any other
materials permitted by the Securities Act.

 

430 Park Avenue | New York, New York 10022 | 212.356.0500 | www.hcwco.com

Member: FINRA/SIPC

 

 

 

 

In the event that a Direct Placement occurs off a registration statement other
than the Registration Statement, prior to the commencement of any such
Placement, the Company shall make written representations, warranties and
covenants to HCW as to such subsequent registration statement (and other
offering documents) that are substantially the same as the representations,
warranties and covenants made under this Section, which representations,
warranties and covenants shall be reasonably satisfactory to HCW.

 

SECTION 2.          REPRESENTATIONS AND WARRANTIES. The Company hereby makes the
representations and warranties set forth below to HCW as of the date of the
applicable Placement and as of the applicable Closing Date.

 

(A)            Reliance on Representations and Warranties to Purchasers. HCW
shall be entitled to rely upon any and all representations and warranties of the
Company included in the purchase agreements entered into by the Company and the
Purchasers in connection with the Placement, subject to the qualifications and
limitations therein, and such representations and warranties are incorporated by
reference as though fully set forth in this Agreement.

 

(B)            FINRA Affiliations. There are no affiliations with any FINRA
member firm among the Company’s officers, directors or, to the knowledge of the
Company, any five percent (5%) or greater stockholder of the Company.

 

SECTION 3.          CLOSING. The obligations of HCW and the Purchasers, and the
closing of the sale of the Securities under the Transaction Documents are
subject to the accuracy, when made and on the applicable Closing Date, of the
representations and warranties on the part of the Company and its Subsidiaries
contained herein, to the accuracy of the statements of the Company and its
Subsidiaries made in any certificates pursuant to the provisions hereof, to the
performance by the Company and its Subsidiaries of their obligations hereunder,
and to each of the following additional terms and conditions:

 

(A)         [REGISTERED OFFERINGS ONLY] No stop order suspending the
effectiveness of the Registration Statement shall have been issued and no
proceedings for that purpose shall have been initiated or threatened by the
Commission, and any request for additional information on the part of the
Commission (to be included in the Registration Statement, the Base Prospectus or
the Prospectus Supplement or otherwise) shall have been complied with to the
reasonable satisfaction of HCW.

 

(B)         [REGISTERED OFFERINGS ONLY] HCW shall not have discovered and
disclosed to the Company on or prior to the Closing Date that the Registration
Statement, the Base Prospectus or the Prospectus Supplement or any amendment or
supplement thereto contains an untrue statement of a fact which, in the opinion
of counsel for HCW, is material or omits to state any fact which, in the opinion
of such counsel, is material and is required to be stated therein or is
necessary to make the statements therein not misleading.

 

(C)         All corporate proceedings and other legal matters incident to the
authorization, form, execution, delivery and validity of each Transaction
Document, and the Securities, and, if the Securities are registered, the
Registration Statement, the Base Prospectus and the Prospectus Supplement, and
all other legal matters relating to the Transaction documents and the
transactions contemplated thereby shall be reasonably satisfactory in all
material respects to counsel for HCW, and the Company shall have furnished to
such counsel all documents and information that they may reasonably request to
enable them to pass upon such matters.

 

430 Park Avenue | New York, New York 10022 | 212.356.0500 | www.hcwco.com

Member: FINRA/SIPC

 

 

 

 

(D)         HCW shall have received from outside counsel to the Company such
counsel’s written opinion, addressed to HCW and the Purchasers dated as of the
applicable Closing Date, in form and substance reasonably satisfactory to HCW,
which opinion shall include a “10b-5” representation from such counsel.

 

(E)         Neither the Company nor any of its Subsidiaries shall have sustained
since the date of the latest audited financial statements, any loss or
interference with its business from fire, explosion, flood, terrorist act or
other calamity, whether or not covered by insurance, or from any labor dispute
or court or governmental action, order or decree, otherwise than as set forth in
or contemplated by the Base Prospectus and (ii) except as provided in the
Transaction Documents, since such date there shall not have been any change in
the capital stock or long-term debt of the Company or any of its Subsidiaries or
any material change, or any material development involving a prospective
material change, in or affecting the business, general affairs, management,
financial position, stockholders’ equity, results of operations or prospects of
the Company and its Subsidiaries, the effect of which, in any such case
described in clause (i) or (ii), is, in the judgment of HCW, so material and
adverse as to make it impracticable or inadvisable to proceed with the sale or
delivery of the Securities on the terms and in the manner contemplated under the
Transaction Documents or, if pursuant to an Underwritten Placement, pursuant to
the Prospectus Supplement.

 

(F)         The Common Stock is registered under the Exchange Act and, as of the
applicable Closing Date, the Shares shall be listed and admitted and authorized
for trading on the Trading Market, and satisfactory evidence of such actions
shall have been provided to HCW. The Company shall have taken no action designed
to, or likely to have the effect of terminating the registration of the Common
Stock under the Exchange Act or delisting or suspending from trading the Common
Stock from the Trading Market, nor has the Company received any information
suggesting that the Commission or the Trading Market is contemplating
terminating such registration or listing.

 

(G)         Subsequent to the execution and delivery of the Transaction
Documents or underwriting agreement, as applicable, there shall not have
occurred any of the following: (i) trading in securities generally on the New
York Stock Exchange, the Nasdaq National Market or the NYSE Alternext US or in
the over-the-counter market, or trading in any securities of the Company on any
exchange or in the over-the-counter market, shall have been suspended or minimum
or maximum prices or maximum ranges for prices shall have been established on
any such exchange or such market by the Commission, by such exchange or by any
other regulatory body or governmental authority having jurisdiction, (ii) a
banking moratorium shall have been declared by federal or state authorities or a
material disruption has occurred in commercial banking or securities settlement
or clearance services in the United States, (iii) the United States shall have
become engaged in hostilities in which it is not currently engaged, the subject
of an act of terrorism, there shall have been an escalation in hostilities
involving the United States, or there shall have been a declaration of a
national emergency or war by the United States, or (iv) there shall have
occurred any other calamity or crisis or any change in general economic,
political or financial conditions in the United States or elsewhere, if the
effect of any such event in clause (iii) or (iv) makes it, in the sole judgment
of HCW, impracticable or inadvisable to proceed with the sale or delivery of the
Securities.

 

(H)         No action shall have been taken and no statute, rule, regulation or
order shall have been enacted, adopted or issued by any governmental agency or
body which would, as of the applicable Closing Date, prevent the issuance or
sale of the Securities or materially and adversely affect or potentially and
adversely affect the business or operations of the Company; and no injunction,
restraining order or order of any other nature by any federal or state court of
competent jurisdiction shall have been issued as of the applicable Closing Date
which would prevent the issuance or sale of the Securities or materially and
adversely affect or potentially and adversely affect the business or operations
of the Company.

 

430 Park Avenue | New York, New York 10022 | 212.356.0500 | www.hcwco.com

Member: FINRA/SIPC

 

 

 

 

(I)         The Company shall have prepared and filed with the Commission a
Current Report on Form 8-K with respect to the Placement, including as an
exhibit thereto this Agreement.

 

(J)         If a Direct Placement, the Company shall have entered into
subscription agreements with each of the Purchasers and such agreements shall be
in full force and effect and shall contain representations and warranties of the
Company as agreed between the Company and the Purchasers.

 

(K)         FINRA shall have raised no objection to the fairness and
reasonableness of the terms and arrangements of this Agreement. In addition, the
Company shall, if requested by HCW, make or authorize HCW’s counsel to make on
the Company’s behalf, an Issuer Filing with FINRA pursuant to FINRA Rule 5110
with respect to the Registration Statement and pay all filing fees required in
connection therewith.

 

(L)         Prior to the applicable Closing Date, the Company shall have
furnished to HCW such further information, certificates and documents as HCW may
reasonably request.

 

All opinions, letters, evidence and certificates mentioned above or elsewhere in
this Agreement shall be deemed to be in compliance with the provisions hereof
only if they are in form and substance reasonably satisfactory to counsel for
HCW.

 

430 Park Avenue | New York, New York 10022 | 212.356.0500 | www.hcwco.com

Member: FINRA/SIPC

 

 

